Exhibit 10.1

EXECUTION COPY

$3,900,000,000

CREDIT AGREEMENT

dated as of

June 5, 2008

among

Ingersoll-Rand Company Limited and

Ingersoll-Rand Global Holding Company Limited

The Banks Listed Herein,

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

Credit Suisse Securities (USA) LLC

and

Goldman Sachs Credit Partners L.P.,

as Syndication Agents,

and

J.P. Morgan Securities Inc.,

Credit Suisse Securities (USA) LLC

and

Goldman Sachs Credit Partners L.P.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I DEFINITIONS

   1

SECTION 1.1. Definitions

   1

SECTION 1.2. Accounting Terms and Determinations

   13

SECTION 1.3. Types of Borrowings

   13

ARTICLE II THE CREDITS

   13

SECTION 2.1. Commitments to Lend

   13

SECTION 2.2. Notice of Borrowings

   14

SECTION 2.3. Notice to Banks; Funding of Loans

   14

SECTION 2.4. Interest Elections

   15

SECTION 2.5. Evidence of Debt

   16

SECTION 2.6. Maturity of Loans

   17

SECTION 2.7. Interest Rates

   17

SECTION 2.8. Facility Fee

   19

SECTION 2.9. Optional Termination or Reduction of Commitments

   19

SECTION 2.10. Mandatory Termination of Commitments; Mandatory Prepayments

   19

SECTION 2.11. Optional Prepayments

   20

SECTION 2.12. General Provisions as to Payments

   20

SECTION 2.13. Funding Losses

   21

SECTION 2.14. Computation of Interest and Fees

   21

SECTION 2.15. Taxes

   21

ARTICLE III CONDITIONS

   23

SECTION 3.1. Conditions to Initial Borrowing

   23

SECTION 3.2. Borrowings After the Closing Date

   24

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   25

SECTION 4.1. Corporate Existence and Power

   25

SECTION 4.2. Corporate and Governmental Authorization; No Contravention

   25



--------------------------------------------------------------------------------

     Page

SECTION 4.3. Binding Effect

   25

SECTION 4.4. Financial Information; No Material Adverse Change

   25

SECTION 4.5. Litigation

   26

SECTION 4.6. Compliance with ERISA

   26

SECTION 4.7. Environmental Matters

   26

SECTION 4.8. Taxes

   27

SECTION 4.9. Subsidiaries

   27

SECTION 4.10. Not an Investment Company

   27

SECTION 4.11. Full Disclosure

   27

SECTION 4.12. Regulations T, U and X

   27

SECTION 4.13. Senior Indebtedness

   27

ARTICLE V COVENANTS

   28

SECTION 5.1. Information

   28

SECTION 5.2. Maintenance of Property; Insurance

   30

SECTION 5.3. Conduct of Business and Maintenance of Existence

   30

SECTION 5.4. Compliance with Laws

   30

SECTION 5.5. Debt

   31

SECTION 5.6. Negative Pledge

   31

SECTION 5.7. Consolidations, Mergers and Sales of Assets

   33

SECTION 5.8. Use of Proceeds

   33

SECTION 5.9. Other Cross Defaults or Negative Pledges

   33

ARTICLE VI DEFAULTS

   33

SECTION 6.1. Events of Default

   33

SECTION 6.2. Notice of Default

   35

ARTICLE VII THE ADMINISTRATIVE AGENT

   35

SECTION 7.1. Appointment and Authorization

   35

SECTION 7.2. Administrative Agent and Affiliates

   35

SECTION 7.3. Action by the Administrative Agent

   36

SECTION 7.4. Consultation with Experts

   36

SECTION 7.5. Liability of the Administrative Agent

   36

 

ii



--------------------------------------------------------------------------------

     Page

SECTION 7.6. Indemnification

   36

SECTION 7.7. Credit Decision

   36

SECTION 7.8. Successor Administrative Agent

   36

SECTION 7.9. Administrative Agent’s Fees

   37

SECTION 7.10. Syndication Agents

   37

ARTICLE VIII CHANGE IN CIRCUMSTANCES

   37

SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair

   37

SECTION 8.2. Illegality

   37

SECTION 8.3. Increased Cost and Reduced Return

   38

SECTION 8.4. Base Rate Loans Substituted for Affected Euro-Currency Loans

   39

SECTION 8.5. Substitution of Bank

   40

ARTICLE IX MISCELLANEOUS

   40

SECTION 9.1. Notices

   40

SECTION 9.2. No Waivers

   41

SECTION 9.3. Expenses; Indemnification

   41

SECTION 9.4. Sharing of Set-Offs

   42

SECTION 9.5. Amendments and Waivers

   42

SECTION 9.6. Successors and Assigns

   42

SECTION 9.7. Collateral

   44

SECTION 9.8. Governing Law; Submission to Jurisdiction; Process Agent

   44

SECTION 9.9. Counterparts; Integration

   45

SECTION 9.10. WAIVER OF JURY TRIAL

   45

SECTION 9.11. Severability

   45

SECTION 9.12. Headings

   45

SECTION 9.13. Guarantee Agreement

   45

SECTION 9.14. Patriot Act

   47

SECTION 9.15. Confidentiality

   47

SECTION 9.16. No Fiduciary Duty

   48

 

iii



--------------------------------------------------------------------------------

Schedule I

   -    Commitments

Exhibit A

   -    Note

Exhibit B

   -    Assignment and Assumption Agreement

Exhibit C

   -    Opinion of Conyers, Dill & Pearman

Exhibit D

   -    Opinion of Simpson Thacher & Bartlett LLP



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of June 5, 2008, among INGERSOLL-RAND COMPANY LIMITED,
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED, the BANKS listed on the signature
pages hereof, JPMORGAN CHASE BANK, N.A., as Administrative Agent, CREDIT SUISSE
SECURITIES (USA) LLC and GOLDMAN SACHS CREDIT PARTNERS L.P., as Syndication
Agents, and J.P. MORGAN SECURITIES INC., CREDIT SUISSE SECURITIES (USA) LLC and
GOLDMAN SACHS CREDIT PARTNERS L.P., as joint lead arrangers and joint
bookrunners.

WHEREAS, pursuant to an Agreement and Plan of Merger dated as of December 15,
2007 (together with all exhibits and schedules thereto, the “Acquisition
Agreement”), among Ingersoll-Rand Company Limited, a company organized under the
laws of Bermuda (“IR Parent”), Indian Merger Sub, Inc. (“Merger Sub”) and Trane
Inc. (the “Company”), an acquisition will be consummated (the “Acquisition”) in
which (a) Merger Sub will be merged with and into the Company, with the Company
as the surviving entity, and (b) the existing stockholders of the Company will
be entitled to receive, for each share of outstanding common stock of the
Company (together with the associated rights), aggregate consideration (the
“Consideration”) consisting of 0.23 common shares of IR Parent (together with
the associated number of rights) and $36.50 in cash; provided that IR Parent may
substitute up to $1.00 per share in additional cash consideration in lieu of a
portion of, and appropriately reducing, the stock consideration in accordance
with the terms of the Acquisition Agreement;

WHEREAS, in connection with the Acquisition, (a) IR Parent has requested that
the Banks extend credit to the Borrower in the form of the Loans on and after
the Closing Date in an aggregate principal amount not in excess of
$3,900,000,000 and (b) fees and expenses (the “Transaction Costs”) incurred in
connection with the Acquisition and the transactions described in this paragraph
(such transactions, together with the Acquisition, the “Transactions”) will be
paid; and

WHEREAS, the proceeds of the Loans are to be used as set forth in Section 5.8;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. The following terms, as used herein, have the
following meanings:

“2004 5-Year Existing Credit Agreement” means the 5-Year Credit Agreement, dated
as of June 24, 2004 (as amended, supplemented or otherwise modified from time to
time) among Ingersoll-Rand Company (“IR”), IR Parent, the several banks and
other financial institutions from time to time parties thereto, and JPMorgan
Chase Bank, N.A., as administrative agent.



--------------------------------------------------------------------------------

“2005 5-Year Existing Credit Agreement” means the 5-Year Credit Agreement, dated
as of August 12, 2005 (as amended, supplemented or otherwise modified from time
to time) among IR, IR Parent, the several banks and other financial institutions
from time to time parties thereto, JPMorgan Chase Bank, N.A., as administrative
agent, Citicorp USA, Inc., as syndication agent, Bank of America, N.A., Deutsche
Bank Securities Inc., The Bank of Tokyo-Mitsubishi, Ltd., New York Branch and
UBS Securities LLC, as documentation agents, and J.P. Morgan Securities Inc. and
Citigroup Global Markets Inc., as lead arrangers and bookrunners.

“Adjusted London Interbank Offered Rate” has the meaning set forth in
Section 2.7(b).

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such other Person. As
used herein, the term “control” means possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Agents” means the Administrative Agent and the Syndication Agents, and “Agent”
means any of the foregoing.

“Agreement” means this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, and (ii) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office.

“Acquisition” has the meaning set forth in the preamble hereto.

“Acquisition Agreement” has the meaning set forth in the preamble hereto.

“Assignee” has the meaning set forth in Section 9.6(c).

“Attributable Debt” means, at any date, the total net amount of rent as of such
date, multiplied by 6. The net amount of rent required to be paid for any such
period shall be the aggregate of the rent payable by the lessee with respect to
such period after excluding amounts required to be paid on account of, or
measured or determined by, any variable factor, including, without limitation,
the cost-of-living index and costs of maintenance and repairs, insurance, taxes,
assessments, water rates and similar charges and after excluding any portion of
rentals based on a percentage of sales made by the lessee. In the case of any
lease which is terminable by the lessee upon the payment of a penalty, such net
amount shall also include the amount of such penalty, but no rent shall be
considered so required to be paid under such lease subsequent to the first date
upon which it may be so terminated.

 

2



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Termination Date and the date of termination of
the Commitments.

“Available Commitment” means, with respect to any Bank, an amount equal to the
Commitment of such Bank minus the amount of all outstanding Loans made by such
Bank pursuant to Section 2.1(a).

“Bank” means each bank or other financial institution listed on the signature
pages hereof, each Assignee that becomes a Bank pursuant to Section 9.6(c) and
their respective successors. In the event that any Bank, pursuant to
Section 2.3(a), utilizes a branch or Affiliate to make a Loan, the term “Bank”
shall include any such branch or Affiliate with respect to such Loan.

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of  1/2 of 1% plus the Federal Funds
Rate for such day. Any change in the Base Rate due to a change in the Prime Rate
or the Federal Funds Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Rate, respectively.

“Base Rate Loan” means a Loan to be made by a Bank as a Base Rate Loan in
accordance with the applicable Notice of Borrowing or pursuant to Article VIII.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Board” means the Board of Governors of the Federal Reserve System (or any
successors).

“Borrower” means Ingersoll-Rand Global Holding Company Limited, a company
organized under the laws of Bermuda.

“Borrowing” has the meaning set forth in Section 1.3.

“Closing Date” means the date prior to September 30, 2008, on which the
conditions set forth in Section 3.1 are satisfied (or waived in accordance with
Section 9.5).

“Commitment” means, as to any Bank, the obligation of such Bank to make Loans to
the Borrower hereunder in an aggregate principal amount not to exceed the amount
set forth opposite such Bank’s name under the column “Commitment” on Schedule I,
and with respect to any Bank which becomes a party to this Agreement pursuant to
Section 9.6(c), the amount of the Commitment thereby assumed by such Bank, in
each case as such amount may from time to time be reduced pursuant to Sections
2.9, 2.10, 2.11 and 9.6(c) or increased pursuant to Section 9.6(c).

 

3



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the preamble hereto.

“Consideration” has the meaning set forth in the preamble hereto.

“Consolidated Debt” means, at any date, without duplication, the sum of (i) all
amounts which would be set forth opposite the captions “Loans payable” and
“Long-term debt” on a balance sheet of IR Parent and its Consolidated
Subsidiaries as of such date prepared in accordance with generally accepted
accounting principles consistent with those utilized in preparing the audited
balance sheet of IR Parent and its Consolidated Subsidiaries referred to in
Section 4.4(a) hereof, (ii) capitalized lease obligations of IR Parent and its
Consolidated Subsidiaries and (iii) the higher of the voluntary or involuntary
liquidation value of any preferred stock (other than auction-rate preferred
stock the higher of the voluntary or involuntary liquidation value of which does
not in the aggregate exceed $100,000,000) of a Consolidated Subsidiary held on
such date by a Person other than IR Parent or a wholly-owned Consolidated
Subsidiary, but in any event excluding subordinated debentures issued by IR
Parent to one or more Delaware statutory business trusts and purchased by such
trusts with the proceeds of the issuance of trust preferred securities (the
“Equity-Linked Subordinated Debentures”). The foregoing definition is based on
the understanding of the parties that the obligations covered by clauses (i) and
(ii) above are co-extensive in all material respects with the obligations
covered by the definition of Debt herein, and the reference to specific balance
sheet captions is for the purpose of affording both greater simplicity and
greater certainty in determining compliance with the provisions of Section 5.5.
If the foregoing assumption is at some future time determined not to be correct,
and if the Administrative Agent notifies IR Parent that the Required Banks wish
to amend the foregoing definition to include an obligation covered by the
definition of Debt (or if IR Parent notifies the Administrative Agent that IR
Parent wishes to amend the foregoing definition to exclude an obligation not
covered by the definition of Debt), then IR Parent’s compliance with Section 5.5
shall be determined by including in (or excluding from, as the case may be)
Consolidated Debt the consolidated amount, determined in accordance with
generally accepted accounting principles, of the obligation in question until
either such notice is withdrawn or this definition is amended in a manner
satisfactory to IR Parent and the Required Banks.

“Consolidated Net Worth” means, in accordance with Section 1.2, at any date the
consolidated stockholders’ equity of IR Parent and its Consolidated
Subsidiaries, exclusive of adjustments resulting from any accumulated other
comprehensive income, any impairment of tangible assets, or any non-cash
charges, but including the amount shown on the balance sheet of IR Parent as of
such date in respect of any Equity-Linked Subordinated Debentures (as such term
is defined in the definition of Consolidated Debt).

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of IR Parent in its
consolidated financial statements if such statements were prepared as of such
date.

“Cross Default” means a provision governing Debt of the Borrower or IR Parent to
the effect that the holder of such Debt (or any representative of such holder)
shall have the right, upon the giving of any notice and the lapse of any time
specified in the instruments governing such Debt, to accelerate the maturity of
such Debt by reason of (i) an event or condition which permits acceleration of
the maturity of Material Debt of the Borrower, of IR

 

4



--------------------------------------------------------------------------------

Parent or of a Subsidiary or (ii) the failure to pay when due any amount of
Material Debt of the Borrower, of IR Parent or of a Subsidiary, in either case
whether or not upon the giving of notice and the lapse of any time (including
the lapse of any applicable grace period) specified in the instruments governing
such other Debt.

“Current Board” has the meaning set forth in Section 6.1(j).

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property (but not
services), except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee that are capitalized in
accordance with generally accepted accounting principles and (v) all Debt of
others secured by a Lien on any asset of such Person, whether or not such Debt
is assumed by such Person; provided that “Debt” shall include at any date only
such obligations and such Debt of others to the extent such obligations and such
Debt of others is reflected as a liability in the consolidated balance sheet of
IR Parent and its Consolidated Subsidiaries as of such date (or would be so
reflected if such a balance sheet were prepared as of such date).

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Dollars” and “$” mean dollars in lawful currency of the United States.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

“Domestic Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Domestic Lending
Office) and/or one or more other offices, branches or Affiliates as such Bank
may hereafter designate as its Domestic Lending Office by notice to the Borrower
and the Administrative Agent.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

5



--------------------------------------------------------------------------------

“ERISA Group” means IR Parent and all trades or businesses (whether or not
incorporated) that, together with IR Parent, are treated as a single employer
under Section 414(b) or (c) of the Internal Revenue Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Internal Revenue Code, are
treated as a single employer under Section 414 of the Internal Revenue Code.1

“Euro-Currency Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

“Euro-Currency Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) and/or one or more other offices, branches or Affiliates of such Bank as
it may hereafter designate as its Euro-Currency Lending Office by notice to the
Borrower and the Administrative Agent.

“Euro-Currency Loan” means a Loan denominated in Dollars to be made by a Bank as
a Euro-Currency Loan in accordance with the applicable Notice of Borrowing.

“Euro-Currency Margin” has the meaning set forth in Section 2.7(f).

“Euro-Currency Reserve Percentage” has the meaning set forth in Section 2.7(b).

“Event of Default” has the meaning set forth in Section 6.1.

“Excluded Taxes” means, with respect to the Administrative Agent, any Bank or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Bank, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or the jurisdiction in which the Borrower is located or any similar tax imposed
by any other jurisdiction in which such recipient is located and (c) in the case
of a Foreign Bank, any withholding tax that is imposed on amounts payable to
such Foreign Bank at the time such Foreign Bank becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Bank’s failure to comply with Section 2.15(e), except to the extent that
such Foreign Bank (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.15(a).

“Facility Fee Rate” has the meaning set forth in Section 2.7(f).

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the

 

1

Subject to review by Simpson’s ERISA counsel.

 

6



--------------------------------------------------------------------------------

Domestic Business Day next succeeding such day, provided that (i) if such day is
not a Domestic Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Domestic Business Day as so
published on the next succeeding Domestic Business Day, and (ii) if no such rate
is so published on such next succeeding Domestic Business Day, the Federal Funds
Rate for such day shall be the average rate quoted to JPMorgan Chase Bank, N.A.,
on such day on such transactions as determined by the Administrative Agent.

“Fee Letter” has the meaning set forth in Section 9.3.

“Foreign Bank” means any Bank that is organized under the laws of a jurisdiction
other than that in which the Borrower is located. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantors” means, collectively, IR Parent and (a) any other Person (except IR)
that guarantees, as of the Closing Date, IR Parent’s outstanding Public Debt or
IR Parent’s indebtedness under the 2004 5-Year Existing Credit Agreement or 2005
5-Year Existing Credit Agreement, (b) any other Person (except IR) that
guarantees, as of the Closing Date, any other existing Public Debt of the
Borrower and (c) any other Person that guarantees, at any time following the
Closing Date, any future Public Debt of the Borrower; and “Guarantor” means any
one of them.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 9.3.

“Interest Period” means: (1) with respect to each Euro-Currency Borrowing, the
period commencing on the date of such Borrowing and ending seven days (only in
the case of a Euro-Currency Borrowing on the Closing Date, as set forth in
Section 2.2) or one, two, three or six months and, if agreeable to all the
Banks, nine or twelve months, thereafter, as the Borrower may elect in the
applicable Notice of Borrowing; provided that:

(a) any Interest Period that would otherwise end on a day which is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Currency Business Day;

(b) any Interest Period that begins on the last Euro-Currency Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Currency Business Day of a calendar
month; and

(c) any Interest Period that would otherwise end after the Termination Date
shall end on the Termination Date.

 

7



--------------------------------------------------------------------------------

(2) with respect to each Base Rate Borrowing, the period commencing on the date
of such Borrowing and ending 90 days thereafter; provided that:

(a) any Interest Period that would otherwise end on a day which is not a
Domestic Business Day shall be extended to the next succeeding Domestic Business
Day; and

(b) any Interest Period that would otherwise end after the Termination Date
shall end on the Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“IR” has the meaning set forth in the definition of “2004 5-Year Existing Credit
Agreement”.

“IR Parent” has the meaning set forth in the preamble.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower, IR Parent or any Subsidiary shall be
deemed to own subject to a Lien any asset that it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

“Loan” means a Base Rate Loan or a Euro-Currency Loan made by the Banks to the
Borrower pursuant to this Agreement, and “Loans” means Base Rate Loans or
Euro-Currency Loans or any combination of the foregoing.

“Loan Documents” means, collectively, this Agreement and any Notes.

“Loan Party” means the Borrower and any Guarantor.

“London Interbank Offered Rate” has the meaning set forth in Section 2.7(b).

“Material Adverse Effect” means a material adverse effect on the business,
financial position or results of operations or property of IR Parent and its
Consolidated Subsidiaries, considered as a whole.

“Material Debt” means (i) any Public Debt and (ii) any Debt of the Borrower, of
IR Parent and/or one or more of their respective Subsidiaries, arising in one or
more related or unrelated transactions after the date hereof, in an aggregate
principal amount exceeding $100,000,000.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in an amount which, if the Plan then terminated, would have a
Material Adverse Effect, taking into account all members of the ERISA Group.

“Material Subsidiary” means (i) Schlage Lock Company LLC, a Delaware limited
liability company, Hussmann International, Inc., a Delaware corporation, Thermo
King

 

8



--------------------------------------------------------------------------------

Corporation, a Delaware corporation, and their respective successors and assigns
and (ii) at any date, any other Restricted Subsidiary which on such date is
encompassed by the definition of a “significant subsidiary” contained as of the
date hereof in Regulation S-X of the Securities and Exchange Commission.

“Merger Sub” has the meaning set forth in the preamble hereto.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means, on any specified property, any mortgage, lien, pledge, charge
or other security interest or encumbrance of any kind in respect of such
property.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earn-out, but excluding any reasonable interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds, and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid by the Borrower and the Subsidiaries to third
parties (other than Affiliates) in connection with such event, (ii) in the case
of a sale, transfer or other disposition of an asset (including pursuant to a
sale and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments that are permitted hereunder and are
made by the Borrower and the Subsidiaries as a result of such event to repay
Debt (other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Borrower and the Subsidiaries, and
the amount of any reserves established by the Borrower and the Subsidiaries to
fund contingent liabilities reasonably estimated to be payable, in each case
during the year in which such event occurred or the next succeeding year and
that are directly attributable to such event (as determined reasonably and in
good faith by a financial officer of the Borrower), provided that any reduction
at any time in the amount of any such reserves (other than as a result of
payments made in respect thereof) shall be deemed to constitute the receipt by
the Borrower at such time of Net Proceeds in the amount of such reduction.
Notwithstanding the foregoing, upon the occurrence of any event set forth in
clause (b) of the definition of “Prepayment Event”, if no Event of Default
exists and the Borrower delivers a certificate of an officer of the Borrower to
the Administrative Agent promptly following receipt of any such proceeds setting
forth the Borrower’s intention to use any portion of such proceeds, to repair or
replace the affected assets, in each case within 12 months of such receipt, such
portion of such proceeds shall not constitute Net Proceeds.

“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

 

9



--------------------------------------------------------------------------------

“Notice of Borrowing” means a Notice of Borrowing (as defined in Section 2.2).

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Bank, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Bank that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.6(b).

“Patriot Act” has the meaning set forth in Section 3.1(h).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a Sale and
Leaseback Transaction and by way of merger or consolidation) outside of the
ordinary course of business of any property or asset of the Borrower or any
Restricted Subsidiary, other than (i) any sale, transfer or other disposition to
a wholly-owned Subsidiary of IR Parent or (ii) dispositions resulting in
aggregate Net Proceeds not exceeding (A) $50,000,000 in the case of any single
transaction or series of related transactions and (B) $100,000,000 for all such
transactions of the Borrower and Restricted Subsidiaries prior to the
Termination Date;

 

10



--------------------------------------------------------------------------------

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Restricted Subsidiary with a fair market value
immediately prior to such event equal to or greater than $50,000,000, unless
used to repair or replace the property subject to such casualty, condemnation or
similar proceeding;

(c) the public offering by the Borrower of equity securities; or

(d) the incurrence by the Borrower or any Restricted Subsidiary of (i) any Debt
incurred pursuant to any credit facility in an amount greater than
$1,000,000,000, (ii) any Public Debt or (iii) any Debt not permitted pursuant to
Section 5.5.

“Prime Rate” means that rate of interest from time to time announced by JPMorgan
Chase Bank, N.A. at its principal office, presently located at 270 Park Avenue,
New York, New York 10017, as its prime rate.

“Principal Property” means any manufacturing plant or other manufacturing
facility of the Borrower or any Restricted Subsidiary, as the case may be, which
plant or facility is located within the United States of America, except any
such plant or facility that the Borrower’s board of directors by resolution
declares is not of material importance to the total business conducted by the
Borrower and its Restricted Subsidiaries.

“Process Agent” has the meaning set forth in Section 9.8.

“Public Debt” means any notes, bonds, debentures or similar indebtedness set
forth in (a) IR Parent’s Form 10-K for the most recently ended fiscal year or
(b) any filings by IR Parent on Form 10-Q or Form 8-K made after the end of the
most recently ended fiscal year.

“Register” has the meaning set forth in Section 9.6(f).

“Regulation T” means Regulation T of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Regulation X” means Regulation X of the Board, as in effect from time to time.

“Required Banks” means at any time Banks having at least a majority of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding Loans evidencing at least a majority of the aggregate unpaid
principal amount of the Loans.

“Restricted Subsidiary” means any Subsidiary, excluding any Subsidiary the
greater part of the operating assets of which are located or the principal
business of which is carried on outside of the United States of America.

 

11



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services.

“Sale and Leaseback Transaction” means an arrangement with any Person for the
leasing by the Borrower or a Restricted Subsidiary (except for temporary leases
for a term of not more than three years and, in the case of a Restricted
Subsidiary, a lease to the Borrower or another Restricted Subsidiary) of any
Principal Property (whether now owned or hereafter acquired), which Principal
Property has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to such Person.

“Specified Representations” means (a) the representations made by IR Parent or
the Company, as applicable, in the Acquisition Agreement, as are material to the
Banks, but only to the extent any breach of such representations shall give IR
Parent the right to terminate its obligations, or the Company the right to
terminate its obligations (if, in the case of the Company, such right has not
been waived), under the Acquisition Agreement, and (b) the representations set
forth in Section 4.2 (with respect to execution, delivery and performance of the
Loan Documents and no violation of law with respect to execution, delivery and
performance of the Loan Documents), Section 4.3, Section 4.10, Section 4.12 and
Section 4.13.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other Persons performing similar functions are at the time
directly or indirectly owned by the Borrower or IR Parent, as applicable.

“Syndication Agents” means Credit Suisse Securities (USA) LLC and Goldman Sachs
Credit Partners L.P., in their capacities as syndication agents for the Banks
hereunder, and their respective successors in such capacity.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earlier of (a) the date upon which all of the
Commitments under this Agreement have been terminated and (b) 364 days after the
Closing Date or, in each case, if such day is not a Euro-Currency Business Day,
the next preceding Euro-Currency Business Day.

“Transactions” has the meaning set forth in the preamble hereto.

“Transaction Costs” has the meaning set forth in the preamble hereto.

“Type”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is a Euro-Currency Loan or a Base Rate Loan or whether such Borrowing is a
Euro-Currency Borrowing or a Base Rate Borrowing.

“Unfunded Liabilities” means, with respect to any Plan during the term of this
Agreement, the amount (if any) by which (i) the present value of all accrued
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits (excluding any accrued but unpaid contributions), all
determined on the basis of a Plan termination as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

12



--------------------------------------------------------------------------------

SECTION 1.2. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by IR Parent’s independent public
accountants) with the most recent audited consolidated financial statements of
IR Parent and its Consolidated Subsidiaries delivered to the Banks; provided
that, (x) if the Borrower notifies the Administrative Agent that the Borrower
wishes to amend any covenant in Article V to eliminate the effect of any change
in generally accepted accounting principles on the operation of such covenant
(or if the Administrative Agent notifies the Borrower that the Required Banks
wish to amend Article V for such purpose), then the Borrower’s compliance with
such covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Banks, and (y) for purposes of determining Consolidated Net
Worth, generally accepted accounting principles as in effect at the time of and
as used to prepare the financial statements referred to in Section 4.4(a) hereof
shall be used for such determination, notwithstanding any change in such
generally accepted accounting principles after the date of such financial
statements, provided that Consolidated Net Worth shall be determined excluding
the effect of goodwill impairment charges, net of taxes, to the extent that such
effect would not otherwise have been included in such determination but for the
application of FAS 142.

SECTION 1.3. Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the Borrower pursuant to Article II
on a single date and for a single Interest Period. Borrowings are classified for
purposes of this Agreement by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Euro-Currency Borrowing” is a Borrowing comprised of
Euro-Currency Loans).

ARTICLE II

THE CREDITS

SECTION 2.1. Commitments to Lend. During the Availability Period, each Bank
severally agrees, on the terms and conditions set forth in this Agreement, to
make loans in Dollars to the Borrower pursuant to this Section from time to time
in amounts such that the aggregate principal amount of Loans by such Bank at any
one time outstanding shall not exceed the amount of its Commitment. Each
Borrowing under this Section shall be in an aggregate principal amount of
$10,000,000 or any larger multiple of $1,000,000 (except that any such Borrowing
may be in the aggregate amount available in accordance with Section 3.2(b)) and
shall be made from the several Banks ratably in proportion to their respective
Available Commitments. Within the foregoing limits, the Borrower may borrow
under this Section, repay, or to the extent permitted by Section 2.11, prepay
Loans at any time during the Availability Period under this Section.

 

13



--------------------------------------------------------------------------------

SECTION 2.2. Notice of Borrowings. The Borrower shall give the Administrative
Agent notice (a “Notice of Borrowing”) at its New York address not later than
11:00 A.M. (New York City time) (i) in the case of any Base Rate Borrowing on
the Closing Date, one day prior to the Closing Date, (ii) in the case of any
Base Rate Borrowing on any date other than the Closing Date, on the date of such
Base Rate Borrowing, (iii) in the case of any Euro-Currency Borrowing on the
Closing Date, (A) in the case of a Euro-Currency Borrowing with an Interest
Period of seven days, on the second Euro-Currency Business Day before such
Euro-Currency Borrowing or (B) in the case of a Euro-Currency Borrowing with any
Interest Period longer than seven days, on the third Euro-Currency Business Day
before such Euro-Currency Borrowing and (iv) in the case of any Euro-Currency
Borrowing after the Closing Date, on the third Euro-Currency Business Day before
such Euro-Currency Borrowing, specifying:

(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Currency Business Day in the case of a
Euro-Currency Borrowing,

(b) the aggregate amount of such Borrowing,

(c) whether the Loans comprising such Borrowing are to be Base Rate Loans or
Euro-Currency Loans, and

(d) in the case of a Euro-Currency Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Euro-Currency Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.

SECTION 2.3. Notice to Banks; Funding of Loans.

(a) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Bank of the contents thereof and of such Bank’s share of
such Borrowing and such Notice of Borrowing shall not thereafter be revocable by
the Borrower. Each Bank at its option may make any Loan by causing any domestic
or foreign branch or Affiliate of such Bank to make such Loan (subject to the
provision by such branch or Affiliate, prior to such branch or Affiliate
receiving any payments pursuant to the Loan Documents, of (i) any documentation
required pursuant to Section 2.15(e) and (ii) two duly completed copies of
United States Internal Revenue Service Form W-9, W-8BEN, W-8ECI or W-8IMY (or a
successor form), as applicable, certifying that, if payments under the Loan
Documents were paid to such branch or Affiliate by a U.S. Borrower, such branch
or Affiliate would be entitled to receive payments under the Loan Documents
without deduction or withholding of any United States tax); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

14



--------------------------------------------------------------------------------

(b) Not later than 12:30 p.m. New York City time on the date of each Borrowing,
each Bank participating therein shall (except as provided in subsection (c) of
this Section) make available its share of such Borrowing, in Federal or other
funds immediately available in New York City to the Administrative Agent at its
address specified in or pursuant to Section 9.1. Unless the Administrative Agent
determines that any applicable condition specified in Article III has not been
satisfied, the Administrative Agent will make the funds so received from the
Banks available in like funds to the Borrower at the Administrative Agent’s
aforesaid address. If any Bank makes a new Loan hereunder on a day on which the
Borrower is to repay all or any part of an outstanding Loan from such Bank, such
Bank shall apply the proceeds of its new Loan to make such repayment and only an
amount equal to the difference (if any) between the amount being borrowed and
the amount being repaid shall be made available by such Bank to the
Administrative Agent as provided in subsection (b), or remitted by the Borrower
to the Administrative Agent as provided in Section 2.12.

(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the date (or, if a Base Rate Borrowing, the time) of any Borrowing that such
Bank will not make available to the Administrative Agent such Bank’s share of
such Borrowing, the Administrative Agent may assume that such Bank has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section 2.3 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Bank shall not have
so made such share available to the Administrative Agent, such Bank and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower, until the date such
amount is repaid to the Administrative Agent, at a rate per annum equal to the
daily average Federal Funds Rate. A certificate of the Administrative Agent
submitted to any Bank with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Bank shall repay
to the Administrative Agent such corresponding amount, such amount so repaid
shall constitute such Bank’s Loan included in such Borrowing for purposes of
this Agreement.

SECTION 2.4. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing or designated by Section 2.3 and, in the case of a
Euro-currency Borrowing, shall have an initial Interest Period as specified in
such Notice of Borrowing or designated by Section 2.3. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Euro-currency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Banks
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Notice of
Borrowing

 

15



--------------------------------------------------------------------------------

would be required under Section 2.3 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such telephonic interest election request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written interest election request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written interest election request shall specify the
following information:

(i) the Borrowing to which such interest election request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such interest election
request, which shall be a Domestic Business Day, in the case of a Base Rate
Borrowing, or a Euro-currency Borrowing, in the case of a Euro-currency Business
Day);

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Euro-currency Borrowing; and

(iv) if the resulting Borrowing is a Euro-currency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such interest election request requests a Euro-currency Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an interest election request, the
Administrative Agent shall advise each Bank of the details thereof and of such
Bank’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely interest election request with
respect to a Euro-currency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Banks, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Euro-currency Borrowing and (ii) unless repaid, each
Euro-currency Borrowing shall be converted to a Base Rate Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.5. Evidence of Debt.

(a) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing indebtedness of the Borrower to such Bank resulting from the
Loans of such Bank from time to time, including the amounts of principal and
interest payable and paid to such Bank from time to time under this Agreement.

 

16



--------------------------------------------------------------------------------

(b) The Administrative Agent shall maintain the Register pursuant to subsection
9.6(f), and a subaccount therein for each Bank, in which shall be recorded
(i) the amount of each Loan made hereunder and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Bank hereunder and (iii) both
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Bank’s share thereof.

(c) The entries made in the Register and the accounts of each Bank maintained
pursuant to subsection 2.5(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Bank or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) any Loans made to the Borrower by such Bank in
accordance with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Bank, it will execute and deliver to such Bank a single Note evidencing any
Loans of such Bank.

SECTION 2.6. Maturity of Loans. Each Loan included in any Borrowing shall
mature, and the principal amount thereof shall be due and payable, on the
Termination Date.

SECTION 2.7. Interest Rates.

(a) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made until it becomes due, at a
rate per annum equal to the Base Rate for such day. Such interest shall be
payable for each Interest Period on the last day thereof. Any overdue principal
of or interest on any Base Rate Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to Base Rate Loans for such day.

(b) Each Euro-Currency Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the Euro-Currency Margin plus the applicable Adjusted London
Interbank Offered Rate. Such interest shall be payable for each Interest Period
on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof.

The “Adjusted London Interbank Offered Rate” applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100th of 1%) by dividing (i) the applicable
London Interbank Offered Rate by (ii) 1.0 minus the Euro-Currency Reserve
Percentage.

The “London Interbank Offered Rate” applicable to any Euro-Currency Borrowing
for any Interest Period means the rate appearing on the relevant page of the
Reuters screen (or on any successor or substitute page of such service, or any
successor to or substitute

 

17



--------------------------------------------------------------------------------

for such service, as determined by the Administrative Agent from time to time
for purposes of providing quotations of interest rates applicable to deposits in
Dollars in the London interbank market) at approximately 11:00 A.M., London
time, two Euro-Currency Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Dollars with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “London Interbank Offered Rate” with respect to such
Euro-Currency Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which dollar deposits of an
amount comparable to the amount of such Euro-Currency Borrowing and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 A.M., London time, two Euro-Currency
Business Days prior to the commencement of such Interest Period.

“Euro-Currency Reserve Percentage” means for any day as applied to a
Euro-Currency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or any other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). The Adjusted London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Currency Reserve Percentage. The Banks acknowledge and agree that the
Euro-Currency Reserve Percentage on the date hereof is 0%.

(c) Any overdue principal of or interest on any Euro-Currency Loan shall bear
interest, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to the sum of 2% plus the higher of (i) the sum of the Euro-Currency
Margin plus the Adjusted London Interbank Offered Rate applicable to such Loan
and (ii) the rate applicable to Base Rate Loans for such day.

(d) [Reserved.]

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.

(f) Each of “Euro-Currency Margin” and “Facility Fee Rate” means, for any day,
the percentage set forth below in the column below such term and in the row
corresponding to the “Level” in effect for IR Parent on such day:

 

    Ratings            

Level

  Moody’s   S&P   Facility Fee Rate     Euro-Currency Margin   I   A3   A-  
0.060 %   0.290 % II   Baa1   BBB+   0.070 %   0.530 % III   Baa2   BBB   0.090
%   0.610 % IV   Lower   Lower   0.125 %   0.775 %

 

18



--------------------------------------------------------------------------------

; provided that, (i) in the case of split ratings from S&P and Moody’s, the
rating to be used to determine the applicable Level shall be the higher of the
two ratings, or if the ratings differ by more than one Level as indicated above,
the rating to be used to determine the applicable Level shall be the rating one
below the higher of the two ratings, (ii) if only one rating exists, IR Parent
may have its debt rated by a substitute nationally-recognized rating agency
reasonably acceptable to the Administrative Agent; until the issuance of such
rating, the Euro-Currency Margin and Facility Fee Rate shall be determined by
reference to the Level corresponding to the rating that is one Level lower than
the Level corresponding to the available rating, (iii) if no ratings exist, the
applicable Level shall be Level IV, and (iv) if any rating shall be changed
(other than as a result of a change in the rating system of the applicable
rating agency), such change shall be effective as of the date on which it is
first announced by the rating agency making such change. Each such change in the
Euro-Currency Margin or Facility Fee Rate shall apply to all outstanding
Euro-Currency Loans and to all facility fees accruing during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of any rating agency shall change, the parties hereto shall negotiate in
good faith to amend the references to specific ratings in this definition to
reflect such changed rating system.

SECTION 2.8. Facility Fee. The Borrower shall pay to the Administrative Agent
for the account of the Banks ratably in proportion to their Commitments a
facility fee at the Facility Fee Rate. Such facility fee shall accrue from and
including the date of receipt by the Administrative Agent of counterparts of
this Agreement duly executed and released by all the parties hereto to but
excluding the Termination Date (or earlier date of termination of the
Commitments in their entirety), on the daily aggregate amount of the Commitments
(whether used or unused). Accrued fees under this Section shall be payable
quarterly in arrears on each March 31, June 30, September 30 and December 31,
and upon the later of the date of termination of the Commitments in their
entirety and the date the Loans are repaid in their entirety).

SECTION 2.9. Optional Termination or Reduction of Commitments. During the
Availability Period, the Borrower may, upon at least three Domestic Business
Days’ notice to the Administrative Agent (which shall give prompt notice thereof
to each Bank), (i) terminate the Commitments at any time, if no Loans are
outstanding at such time or (ii) ratably reduce from time to time by a minimum
aggregate amount of $10,000,000 or any multiple of $1,000,000 in excess thereof,
the aggregate amount of the Commitments in excess of the aggregate outstanding
principal amount of the Loans. Any termination or reduction of the Commitments
shall be permanent.

SECTION 2.10. Mandatory Termination of Commitments; Mandatory Prepayments.

(a) Mandatory Termination of Commitments.

(i) The Commitments shall terminate on the Termination Date, and any Loans then
outstanding (together with accrued interest thereon) shall be due and payable on
such date.

 

19



--------------------------------------------------------------------------------

(ii) The Commitments shall be permanently reduced by $500,000,000 on the date
falling 30 Domestic Business Days after the Closing Date.

(iii) At the time of any prepayment made pursuant to clause (b) below, a
corresponding reduction in the Commitments outstanding at such time shall be
made in an amount equal to such prepayment, to be applied pro rata according to
each Bank’s portion of such Commitments.

(b) Mandatory Prepayments. In the event and on each occasion that any Net
Proceeds are received by or on behalf of the Borrower or any Restricted
Subsidiary in respect of any Prepayment Event, the Borrower shall, within three
Domestic Business Days after such Net Proceeds are received, prepay Borrowings
in an aggregate amount equal to 100% of the amount of such Net Proceeds.

SECTION 2.11. Optional Prepayments.

(a) The Borrower may (i) upon at least one Domestic Business Day’s notice to the
Administrative Agent, prepay any Base Rate Borrowing and (ii) upon at least
three Euro-Currency Business Days’ notice to the Administrative Agent, subject
to Section 2.13, prepay any Euro-Currency Borrowing, in whole at any time, or
from time to time in part, by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment; provided that any such
partial prepayment shall be in the minimum amount of $10,000,000 or any multiple
of $1,000,000 in excess thereof. Each such optional prepayment shall be
(A) applied to prepay ratably the Loans of the several Banks included in such
Borrowing and (B) without premium or penalty (except for funding losses pursuant
to Section 2.13, if any).

(b) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share (if any) of such prepayment and such notice shall
not thereafter be revocable by the Borrower.

SECTION 2.12. General Provisions as to Payments.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest on the Loans, fees or amounts payable under
Sections 2.13, 2.15, 8.3 or 9.3, or otherwise) without set-off, counterclaim or
deduction of any kind (in each case, unless required by law or otherwise by this
Agreement), not later than 12:00 Noon (New York City time) on the date when due,
in Federal or other funds immediately available in New York City, to the
Administrative Agent at its New York address referred to in Section 9.1, except
that payments pursuant to Sections 2.13, 2.15, 8.3 or 9.3 shall be made directly
to the Persons entitled thereto. The Administrative Agent will promptly
distribute to each Bank its ratable share of each such payment received by the
Administrative Agent for the account of the Banks. Whenever any payment of
principal of, or interest on, the Base Rate Loans or of fees shall be due on a
day which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day. Whenever any payment of
principal of, or interest on, the Euro-Currency Loans shall be due on a day
which is not a Euro-Currency Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Currency Business Day

 

20



--------------------------------------------------------------------------------

unless such Euro-Currency Business Day falls in another calendar month, in which
case the date for payment thereof shall be the next preceding Euro-Currency
Business Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent that the Borrower shall not have
so made such payment, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Administrative Agent, at a
rate per annum equal to the daily average Federal Funds Rate.

SECTION 2.13. Funding Losses. If the Borrower makes any payment of principal
with respect to any Euro-Currency Loan (pursuant to Section 2.11, Article VI or
VIII or otherwise, but not pursuant to Section 8.2) on any day other than the
last day of the Interest Period applicable thereto, if the Borrower fails to
borrow any Euro-Currency Loans after notice has been given to any Bank in
accordance with Sections 2.3(a) or 2.4 or if the Borrower fails to prepay any
Euro-Currency Loans after notice has been given to any Bank in accordance with
Section 2.11(c), the Borrower shall reimburse each Bank within 30 days after
demand for any resulting loss or expense incurred by it (or by an existing or
prospective Participant in the related Loan), including (without limitation) any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
failure to borrow or prepay, provided that such Bank shall have delivered to the
Borrower a certificate setting forth the calculation of the amount of such loss
or expense, which certificate shall be conclusive in the absence of manifest
error.

SECTION 2.14. Computation of Interest and Fees. Interest based on the Prime Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other interest and fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).

SECTION 2.15. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), the Administrative Agent or the applicable Bank receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

21



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Bank, within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Administrative Agent or such Bank, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Bank or by the Administrative Agent, on its own behalf or on
behalf of any Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Bank that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate, provided that such Foreign Bank has
received written notice from the Borrower or the Administrative Agent, as the
case may be, advising it of the availability of such exemption or reduction and
supplying all applicable documentation. Prior to receiving any payments pursuant
to the Loan Documents, each Bank that provides Loans on the Effective Date shall
provide two duly completed copies of United States Internal Revenue Service Form
W-9, W-8BEN, W-8ECI or W-8IMY (or a successor form), as applicable, certifying
that, if payments under the Loan Documents were paid to such Bank by a U.S.
Borrower, such Bank would be entitled to receive payments under the Loan
Documents without deduction or withholding of any United States tax.

(f) If the Administrative Agent or any Bank determines, in its sole, reasonable
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Bank and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Bank, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Bank in the event
the

 

22



--------------------------------------------------------------------------------

Administrative Agent or such Bank is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Bank to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.

ARTICLE III

CONDITIONS

SECTION 3.1. Conditions to Initial Borrowing. The obligations of the Banks to
make the initial Loans hereunder are subject to satisfaction (or waiver in
accordance with Section 9.5) of the following conditions:

(a) receipt by the Administrative Agent of counterparts hereof signed by each of
the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telecopy or other written confirmation from such
party of execution of a counterpart hereof by such party);

(b) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.2;

(c) receipt by the Administrative Agent of a certificate of the chief financial
officer, the treasurer or an assistant treasurer of the Borrower stating that
the Specified Representations of the Borrower are true in all material respects
as of the date of such certificate;

(d) receipt by the Administrative Agent of all fees and expenses payable to the
Administrative Agent or any Bank on or prior to the Closing Date under the Fee
Letter and all other amounts due and payable pursuant to the Loan Documents on
or prior to the Closing Date, including reimbursement or payment of all
reasonable out-of-pocket expenses (including the expenses of counsel) required
to be reimbursed or paid by the Borrower hereunder or under any other Loan
Document, in each case to the extent invoiced at least two Domestic Business
Days prior to the Closing Date;

(e) receipt by the Administrative Agent of (i) an opinion of Conyers, Dill &
Pearman, Bermuda counsel to the Loan Parties, substantially in the form of
Exhibit C hereto and (ii) an opinion of Simpson Thacher & Bartlett LLP, New York
counsel to the Loan Parties, substantially in the form of Exhibit D hereto;

(f) receipt by the Administrative Agent of a certificate of the secretary or
assistant secretary of each Loan Party, dated as of the Closing Date, in form
and substance reasonably satisfactory to the Administrative Agent, certifying
(i) that attached thereto is a true and complete copy of each organizational
document of such Loan Party certified (to the extent applicable) as of a recent
date by the Secretary of State (or equivalent Governmental Authority) of the
state or jurisdiction of its organization, (ii) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of the Borrower, the
Borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (iii) as to the
incumbency and

 

23



--------------------------------------------------------------------------------

specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (e)) and (iv) that there have been no changes in the certificate of
incorporation or bylaws (or equivalent organizational document) of such Loan
Party from the certificate of incorporation or bylaws (or equivalent
organizational document) delivered pursuant to clause (i) above; and

(g) the consummation (either prior to or concurrently with the initial funding
of Loans under this Agreement) of the other Transactions, in accordance with
applicable law and the Acquisition Agreement (without giving effect to any
amendments to or waivers of the Acquisition Agreement that are materially
adverse to the Banks and not approved by the Agents);

The Administrative Agent shall promptly notify the Borrower and the Banks of the
Closing Date, and such notice shall be conclusive and binding on all parties
hereto.

SECTION 3.2. Borrowings After the Closing Date. The obligations of the Banks to
make Loans pursuant to a request by the Borrower on any date after the Closing
Date are subject to satisfaction (or waiver in accordance with Section 9.5) of
the following conditions:

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.2;

(b) immediately after such Borrowing, the aggregate outstanding principal amount
of the Loans will not exceed the aggregate amount of the Commitments;

(c) immediately before and after such Borrowing, no Default shall have occurred
and be continuing;

(d) immediately before and after such Borrowing, no event or condition shall
have occurred and be continuing which permits any holder of any Material Debt,
or any Person acting on such holder’s behalf, to accelerate the maturity
thereof;

(e) except to the extent any representation or warranty expressly relates only
to an earlier date, the representations and warranties of the Borrower contained
in this Agreement (except the representations and warranties set forth in
Sections 4.4(c), 4.5, 4.7, and 4.11(b)) shall be true in all material respects
on and as of the date of such Borrowing; and

(f) receipt by the Administrative Agent of all fees and expenses payable, as of
the date of the Notice of Borrowing, to the Administrative Agent or any Bank
under the Fee Letter, for which an invoice has been received by the Borrower at
least one day prior to such Notice of Borrowing.

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(c) and (e) of this Section.

 

24



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each of the Borrower and IR Parent represents and warrants that:

SECTION 4.1. Corporate Existence and Power. Each Loan Party is a company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

SECTION 4.2. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Loan Party of the Loan Documents are
within each Loan Party’s corporate powers, have been duly authorized by all
necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the organizational documents of such Loan Party or of any judgment, injunction,
order or decree binding upon such Loan Party or of any limitation on borrowing
imposed by any agreement or other instrument binding upon such Loan Party.

SECTION 4.3. Binding Effect. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and the Notes, when executed and delivered by
such Loan Party, will constitute, a legal, valid and binding obligation of the
Borrower in each case, enforceable in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

SECTION 4.4. Financial Information; No Material Adverse Change.

(a) The consolidated balance sheet of IR Parent and its Consolidated
Subsidiaries as of December 31, 2007, and the related consolidated statements of
income, shareowners’ equity and cash flows for the fiscal year then ended,
reported on by PricewaterhouseCoopers LLP and set forth in IR Parent’s 2007 Form
10-K, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position of IR Parent and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

(b) The unaudited condensed consolidated balance sheet of IR Parent and its
Consolidated Subsidiaries as of March 31, 2008, and the related unaudited
condensed consolidated statements of income and cash flows for the three months
then ended, set forth in IR Parent’s quarterly report for the fiscal quarter
ended March 31, 2008, as filed with the Securities and Exchange Commission on
Form 10-Q, fairly present, in conformity with generally accepted accounting
principles applied on a basis consistent with the financial statements referred
to in subsection (a) of this Section, the consolidated financial position of IR
Parent and its Consolidated Subsidiaries as of such date and their consolidated
results of operations and cash flows for such three month period (subject to
normal year-end adjustments).

 

25



--------------------------------------------------------------------------------

(c) Since March 31, 2008, there has been no material adverse change in the
business, financial position or results of operations of IR Parent and its
Consolidated Subsidiaries, considered as a whole.

SECTION 4.5. Litigation. There is no action, suit or proceeding pending against,
or to the knowledge of the Borrower threatened against or affecting, the
Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which would materially adversely affect the businesses,
consolidated financial position or consolidated results of operations of IR
Parent and its Consolidated Subsidiaries, taken as a whole, or which in any
manner draws into question the validity of this Agreement or the Notes.

SECTION 4.6. Compliance with ERISA. Except where the liability that could
reasonably be expected to be incurred would be in an amount that would not have
a Material Adverse Effect: (i) within the preceding five years, each member of
the ERISA Group as in effect immediately prior to the date hereof has fulfilled
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan; (ii) no member of the ERISA Group as in
effect immediately prior to the date hereof has, within the preceding five
years, (A) sought a waiver of the minimum funding standard under Section 412 of
the Internal Revenue Code in respect of any Plan, (B) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code; (C) incurred
any liability to the PBGC under Title IV of ERISA (other than a liability to the
PBGC for premiums under Section 4007 of ERISA or contributions in the normal
course); (D) incurred any liability in connection with a Plan termination under
Section 4201 of ERISA; or (E) determined that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Internal Revenue Code).

SECTION 4.7. Environmental Matters. In the ordinary course of its business, IR
Parent conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of IR Parent and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints or operating activities,
including any periodic or permanent shutdown or any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, IR Parent has reasonably
concluded that Environmental Laws are unlikely to have a material adverse effect
on the business, financial condition or results of operations of IR Parent and
its Consolidated Subsidiaries, considered as a whole.

 

26



--------------------------------------------------------------------------------

SECTION 4.8. Taxes. The Borrower and its Subsidiaries have filed all material
United States federal and Bermuda income tax returns, as applicable, and all
other material tax returns which are required to be filed by them and have paid
all taxes shown to be due pursuant to such returns or pursuant to any assessment
received by the Borrower or any Subsidiary, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith by the
Borrower or such Subsidiary as of the date this representation is made. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of taxes or other governmental charges are, in the opinion of the
Borrower, adequate.

SECTION 4.9. Subsidiaries. Each Material Subsidiary of the Borrower is a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

SECTION 4.10. Not an Investment Company. No Loan Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

SECTION 4.11. Full Disclosure.

(a) All information heretofore furnished by the Borrower or IR Parent to either
the Administrative Agent or any Bank for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and any such information
hereafter furnished by the Borrower or IR Parent to either the Administrative
Agent or any Bank will be, true and accurate in all material respects on the
date as of which such information is stated or certified.

(b) The Borrower and IR Parent have disclosed to the Banks in writing any and
all facts which materially and adversely affect or may affect (to the extent the
Borrower or IR Parent can now reasonably foresee), the business, operations or
financial condition of IR Parent and its Consolidated Subsidiaries, taken as a
whole, or the ability of the Borrower to perform its obligations under this
Agreement.

SECTION 4.12. Regulations T, U and X. No part of the proceeds of any Loan will
be used for any purpose that entails a violation of the provisions of Regulation
T, Regulation U and Regulation X. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying “margin stock” (as
defined in Regulation U).

SECTION 4.13. Senior Indebtedness. The Loans of the Borrower under this
Agreement rank at least pari passu with any other senior unsecured indebtedness
of the Borrower.

 

27



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower and IR Parent agree that:

SECTION 5.1. Information. IR Parent will deliver to each of the Banks (via any
method reasonably acceptable to the Administrative Agent, including via
IntraLinks/IntraAgency, SyndTrak, Fixed Income Direct or another relevant
website or substantially similar electronic transmission information platform
reasonably acceptable to the Administrative Agent, it being understood that the
following constitute delivery hereunder: (i) posting on any such electronic
transmission information platform and (ii) only with respect to information
found in Forms 10-K, 10-Q or 8-K (or their equivalents), the filing of
registration statements and reports on such forms with the Securities and
Exchange Commission):

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of IR Parent, a consolidated balance sheet of IR Parent and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, shareowners’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner acceptable to the Securities
and Exchange Commission by PricewaterhouseCoopers LLP or other independent
public accountants of nationally recognized standing;

(b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of IR Parent, a consolidated
balance sheet of IR Parent and its Consolidated Subsidiaries as of the end of
such quarter and as of the end of the preceding fiscal year, condensed
consolidated statements of income for such quarter, for the portion of IR
Parent’s fiscal year ended at the end of such quarter and for the corresponding
portion of IR Parent’s previous fiscal year and condensed consolidated
statements of cash flows for the portion of IR Parent’s fiscal year ended at the
end of such quarter and for the corresponding portion of IR Parent’s previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, generally accepted accounting principles and
consistency by the chief financial officer or the treasurer of IR Parent;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer or the treasurer of IR Parent (i) setting forth in reasonable detail the
calculations required to establish whether IR Parent was in compliance with the
requirements of Sections 5.5 and 5.6 on the date of such financial statements
and (ii) stating whether any Default exists on the date of such certificate and,
if any Default then exists, setting forth the details thereof and the action
which IR Parent is taking or proposes to take with respect thereto;

(d) within five Domestic Business Days after the chief financial officer, chief
accounting officer, treasurer or chief legal officer of the Borrower or IR
Parent obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief

 

28



--------------------------------------------------------------------------------

financial officer or the treasurer of the Borrower or IR Parent, as applicable,
setting forth the details thereof and the action which the Borrower or IR
Parent, as applicable, is taking or proposes to take with respect thereto;

(e) promptly upon the mailing thereof to the shareholders of IR Parent
generally, copies of all financial statements, reports and proxy statements so
mailed;

(f) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which IR Parent shall have filed with the Securities and Exchange Commission;
provided that, unless the Administrative Agent notifies IR Parent in writing to
the contrary, satisfaction of the provisions of this subsection (f) shall
satisfy as well the provisions of subsections (a) and (b);

(g) if and when (i) any member of the ERISA Group gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA, other than those events as to which the 30 day notice requirement has
been waived by the PBGC) with respect to any Plan that might reasonably be
expected to constitute grounds for a termination of such Plan under Title IV of
ERISA, or knows that the plan administrator of any Plan has given or is required
to give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) IR Parent
receives or obtains knowledge of any notice of complete or partial withdrawal
liability under Title IV of ERISA which, together with any other such liability
incurred since the date hereof, exceeds in the aggregate $135,000,000 or notice
that any Multiemployer Plan is in reorganization, is insolvent, is in endangered
or critical status or has been terminated, a copy of such notice; (iii) IR
Parent receives or obtains knowledge of any notice from the PBGC under Title IV
of ERISA of an intent to terminate, impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Plan, a copy of such notice; (iv) any member of the ERISA Group applies for
a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) any member of the ERISA Group
gives notice of intent to terminate any Plan under Section 4041(c) of ERISA, a
copy of such notice and other information filed with the PBGC; (vi) any member
of the ERISA Group gives notice of withdrawal from any Plan pursuant to
Section 4063 of ERISA, a copy of such notice; or (vii) any member of the ERISA
Group fails to make any payment or contribution to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement or makes any amendment to any Plan
or Benefit Arrangement, which in any event has resulted or could reasonably be
expected to result in the imposition of a Lien or the posting of a bond or other
security, but only if with respect to the foregoing subsections (i)-(vii), the
liability, individually or in the aggregate with all other events in subsections
(i)-(vii), could reasonably be expected to result in a Material Adverse Effect,
a certificate of the chief financial officer or the treasurer of IR Parent
setting forth details as to such occurrence and action, if any, that IR Parent
or the applicable member of the ERISA Group is required or proposes to take;

(h) immediately after the chief financial officer or the treasurer of the
Borrower or IR Parent obtains knowledge of a change or a proposed change in the
rating of the Borrower’s or IR Parent’s outstanding senior unsecured long-term
debt securities by Moody’s or S&P, a certificate of the chief financial officer
or the treasurer setting forth the details thereof; and

 

29



--------------------------------------------------------------------------------

(i) from time to time such additional information regarding the financial
position or business of the Borrower, IR Parent and their Subsidiaries as the
Administrative Agent, at the request of any Bank, may reasonably request;
provided that, with respect to any such additional, non-public information, each
Agent and each Bank shall comply with the confidentiality provisions set forth
in Section 9.15.

SECTION 5.2. Maintenance of Property; Insurance.

(a) IR Parent will keep, and will cause each of its Subsidiaries to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, unless the failure to do so would
not have a material adverse effect on the business, financial position or
results of operations of IR Parent and its Consolidated Subsidiaries, considered
as a whole.

(b) The Borrower and IR Parent will maintain, and will cause each Material
Subsidiary to maintain (either in the name of the Borrower, IR Parent or in such
Material Subsidiary’s own name) with financially sound and responsible insurance
companies, insurance on all their respective properties in at least such amounts
and against at least such risks (and with such risk retention) as are usually
insured against in the same general area by companies of established repute
engaged in the same or a similar business.

SECTION 5.3. Conduct of Business and Maintenance of Existence. Each of the
Borrower and IR Parent will continue, and will cause each Material Subsidiary to
continue, to engage in business of the same general type as now conducted by the
Borrower, IR Parent and their Material Subsidiaries, and will preserve, renew
and keep in full force and effect, and will cause each Material Subsidiary to
preserve, renew and keep in full force and effect its respective corporate
existence and its respective rights, privileges and franchises necessary or
desirable in the normal conduct of business; provided that nothing in this
Section 5.3 shall prohibit (i) the merger of a Material Subsidiary into the
Borrower or IR Parent or the merger or consolidation of a Material Subsidiary
with or into another Person if the corporation surviving such consolidation or
merger is a Material Subsidiary and if, in each case, after giving effect
thereto, no Default shall have occurred and be continuing or (ii) the
termination of the corporate existence of any Material Subsidiary if the
Borrower or IR Parent in good faith determines that such termination is in the
best interest of the Borrower or IR Parent and is not materially disadvantageous
to the Banks.

SECTION 5.4. Compliance with Laws. Each of the Borrower and IR Parent will
comply, and cause each of their Subsidiaries to comply, in all material respects
with all applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws and
ERISA and the rules and regulations thereunder) except (i) where the necessity
of compliance therewith is contested in good faith by appropriate proceedings
and (ii) where the failure so to comply would not have a material adverse effect
on the business, financial position or results of operations of IR Parent and
its Consolidated Subsidiaries, considered as a whole.

 

30



--------------------------------------------------------------------------------

SECTION 5.5. Debt. Consolidated Debt will at no time exceed 65% of the sum of
Consolidated Debt plus Consolidated Net Worth. For purposes of this Section any
preferred stock, except for auction-rate preferred stock the higher of the
voluntary or involuntary liquidation value of which does not in the aggregate
exceed $100,000,000, of a Consolidated Subsidiary held by a Person other than
the Borrower, IR Parent or a wholly-owned Consolidated Subsidiary shall be
included, at the higher of its voluntary or involuntary liquidation value, in
“Consolidated Debt.”

SECTION 5.6. Negative Pledge.

(a) Neither the Borrower nor IR Parent will, or will permit any Restricted
Subsidiary to, create, assume or guarantee any indebtedness for money borrowed
that is secured by a Mortgage on any Principal Property of the Borrower, IR
Parent or a Restricted Subsidiary or on any shares or indebtedness of a
Restricted Subsidiary (whether such Principal Property, shares or indebtedness
are now owned or hereafter acquired) without, in any such case, effectively
providing concurrently with the creation, assumption or guaranteeing of such
indebtedness that the Loans and the obligations of the Borrower and IR Parent
hereunder and under the Notes (together, if the Borrower and IR Parent shall so
determine, with any other indebtedness then or thereafter existing created,
assumed or guaranteed by the Borrower, IR Parent or such Restricted Subsidiary
ranking equally with the Loans and the obligations of the Borrower and IR Parent
hereunder and under the Notes) shall be secured equally and ratably with such
indebtedness excluding, however, from the foregoing any indebtedness secured by
a Mortgage (including any extension, renewal or replacement, or successive
extensions, renewals or replacements, of any Mortgage hereinafter specified or
any indebtedness secured thereby, without increase of the principal of such
indebtedness):

(i) on property, shares or indebtedness of any corporation which Mortgage exists
at the time such corporation becomes a Restricted Subsidiary; or

(ii) on property existing at the time of acquisition thereof by the Borrower, IR
Parent or a Restricted Subsidiary, or to secure any indebtedness incurred by the
Borrower, IR Parent or a Restricted Subsidiary prior to, at the time of, or
within 180 days after the later of the acquisition, the completion of
construction (including any improvements on an existing property) or the
commencement of commercial operation of such property, which indebtedness is
incurred for the purpose of financing all or any part of the purchase price
thereof or construction or improvements thereon; provided, however, that in the
case of any such acquisition, construction or improvement the Mortgage shall not
apply to any property theretofore owned by the Borrower, IR Parent or a
Restricted Subsidiary, other than, in the case of any such construction or
improvement, any theretofore unimproved real property on which the property so
constructed, or the improvement, is located; or

(iii) on property, shares or indebtedness of a corporation, which Mortgage
exists at the time such corporation is merged into or consolidated with the
Borrower, IR Parent or a Restricted Subsidiary, or at the time of a sale, lease
or other disposition of the properties of a corporation as an entirety or
substantially as an entirety to the Borrower, IR Parent or a Restricted
Subsidiary; or

 

31



--------------------------------------------------------------------------------

(iv) on property of a Restricted Subsidiary to secure indebtedness of such
Restricted Subsidiary to the Borrower, IR Parent or another Restricted
Subsidiary; or

(v) on property of the Borrower, IR Parent or a Restricted Subsidiary in favor
of the United States of America or any state thereof, or any department, agency
or instrumentality or political subdivision of the United States of America or
any state thereof, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any indebtedness incurred for
the purpose of financing all or any part of the purchase price or the cost of
constructing or improving the property subject to such Mortgage; or

(vi) on property, which Mortgage exists at the date of this Agreement; or

(vii) with the prior written approval of the Required Banks;

provided, however, that any Mortgage permitted by any of the foregoing clauses
(i), (ii), (iii) and (v) of this Section 5.6 shall not extend to or cover any
property of the Borrower or such Restricted Subsidiary, as the case may be,
other than the property specified in such clauses and improvements thereto.

(b) Notwithstanding the provisions of subsection (a) of this Section 5.6, the
Borrower, IR Parent or any Restricted Subsidiary may create, assume or guarantee
secured indebtedness for money borrowed that would otherwise be prohibited in
subsection (a) in an aggregate amount that, together with all other such
indebtedness for money borrowed by the Borrower, IR Parent and their Restricted
Subsidiaries and the Attributable Debt in respect of Sale and Leaseback
Transactions existing at such time (other than Sale and Leaseback Transactions
the proceeds of which have been applied in accordance with Section 5.6(d)(ii)),
does not at the time of such creation, assumption or guaranteeing exceed 5% of
Consolidated Net Worth.

(c) Notwithstanding the foregoing provisions of this Section 5.6, neither the
Borrower nor IR Parent will permit any of their Subsidiaries (other than a
Restricted Subsidiary) to which, after the date hereof, the Borrower, IR Parent
or a Restricted Subsidiary has transferred any assets to create, assume or
guarantee any indebtedness for money borrowed that is secured by a Mortgage on
such assets unless such assets could have been so secured in accordance with the
provisions of this Agreement by the Borrower, IR Parent or such Restricted
Subsidiary making such transfer.

(d) Neither the Borrower nor IR Parent will, or will permit any Restricted
Subsidiary to, enter into any Sale and Leaseback Transaction, unless (i) the
Borrower, IR Parent or such Restricted Subsidiary would be entitled, pursuant to
the foregoing subsections of this Section 5.6, to incur indebtedness secured by
a Mortgage on such Principal Property without equally and ratably securing the
Loans and the obligations of the Borrower and IR Parent hereunder and under the
Notes, or (ii) each of the Borrower and IR Parent shall (and in any case each of
the Borrower and IR Parent covenants that it will) apply an amount equal to the
fair value (as determined by the Borrower’s or IR Parent’s board of directors)
of such Principal Property so leased to the retirement, within 180 days of the
effective date of any such Sale and Leaseback Transaction, of indebtedness of
the Borrower and IR Parent for money borrowed that

 

32



--------------------------------------------------------------------------------

by its terms matures at, or may be extended or renewed at the option of the
Borrower and IR Parent to, a date more than 12 months after the date of the
creation of such indebtedness.

SECTION 5.7. Consolidations, Mergers and Sales of Assets. Neither the Borrower
nor IR Parent will (i) consolidate or merge with or into any other Person,
unless (A) the corporation surviving such merger (I) in the case of IR Parent,
is IR Parent, or (II) in the case of the Borrower, is IR Parent, the Borrower or
any direct or indirect wholly owned Subsidiary of IR Parent, and (B) immediately
after giving effect to such merger, no Default shall have occurred and be
continuing or (ii) sell, lease or otherwise transfer, directly or indirectly,
all or substantially all of its assets to any other Person; provided that the
Borrower and IR Parent may transfer the stock of any of their respective
Subsidiaries (in the case of IR Parent, including the Borrower) to any direct or
indirect wholly owned Subsidiary of IR Parent if, immediately after giving
effect to such transfer, no Default shall have occurred and be continuing.

SECTION 5.8. Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrower and IR Parent (i) to pay the Transaction
Costs, (ii) to pay a portion of the cash portion of the Consideration and
(iii) to support the commercial paper programs of the Borrower or IR Parent.

SECTION 5.9. Other Cross Defaults or Negative Pledges. Neither the Borrower nor
IR Parent will incur any Material Debt the terms of which include a Cross
Default or include a negative pledge provision more favorable to the holder of
such Material Debt (or more restrictive of the actions of the Borrower or IR
Parent) than the provisions of Section 5.6 hereof unless, prior to or
contemporaneously with such incurrence, the Borrower and IR Parent shall have
entered into an amendment to this Agreement, to which the Required Banks shall
not unreasonably withhold their consent, providing a Cross Default or negative
pledge provision, as the case may be, no less favorable to the Banks than the
provisions of the Cross Default or negative pledge governing such other Debt.

ARTICLE VI

DEFAULTS

SECTION 6.1. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) the Borrower shall fail to pay when due principal of any Loan, or shall fail
to pay within five days of the due date thereof any interest, fees or other
amount payable hereunder;

(b) the Borrower or IR Parent shall fail to observe or perform any covenant
contained in Sections 5.5 to 5.9, inclusive;

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or
(b) above) for 20 days after notice thereof has been given to the Borrower by
the Administrative Agent at the request of any Bank;

 

33



--------------------------------------------------------------------------------

(d) any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

(e) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt;

(f) the Borrower, IR Parent or any Material Subsidiary shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(g) an involuntary case or other proceeding shall be commenced against the
Borrower, IR Parent or any Material Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against the Borrower,
IR Parent or any Material Subsidiary under the federal bankruptcy laws as now or
hereafter in effect;

(h) any member of the ERISA Group at the time in question shall fail to pay when
due an amount or amounts which such member shall have become liable to pay under
Title IV of ERISA (other than for premiums under Section 4007 of ERISA); or
notice of intent to terminate a Material Plan shall be filed under Title IV of
ERISA by any member of the ERISA Group at the time in question, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
that could cause one or more members of the ERISA Group to incur a current
payment obligation where, in the case of any of the foregoing events under this
Section 6.1(h), individually or in the aggregate, the liability could reasonably
be expected to result in a Material Adverse Effect;

(i) a final judgment or order for the payment of money in excess of $100,000,000
(except to the extent covered by insurance as to which the insurer has
acknowledged such coverage in writing) shall be rendered against the Borrower,
IR Parent or any Subsidiary and such judgment or order shall continue
unsatisfied and unstayed for a period of 30 days or for

 

34



--------------------------------------------------------------------------------

such longer period of time, not exceeding 90 days, during which, under
applicable law, an appeal may be taken from such judgment or order without leave
of the relevant court;

(j) any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 25% or more of the outstanding shares of
common stock of IR Parent; or, during any period of 25 consecutive calendar
months, directors of IR Parent on the date hereof (the “Current Board”), or such
directors who are recommended or endorsed for election to the board of directors
of IR Parent by a majority of the Current Board or their successors so
recommended or endorsed, shall cease to constitute a majority of the board of
directors of IR Parent; or

(k) the guarantees under the Guarantee Agreement shall cease to be in full force
and effect (other than in accordance with the terms thereof), or shall be
asserted by any Guarantor to be invalid or to cease to be a legal, valid and
binding obligation of such Guarantor, enforceable in accordance with its terms;

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Banks, by notice to the Borrower, terminate the Commitments and
they shall thereupon terminate, and (ii) if requested by the Required Banks, by
notice to the Borrower, declare the Loans hereunder (together with accrued
interest thereon) to be, and the Loans shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; provided that in the case of any
of the Events of Default specified in clause (f) or (g) above with respect to
the Borrower, without any notice to the Borrower or any other act by the
Administrative Agent or the Banks, the Commitments shall thereupon terminate and
the Loans (together with accrued interest thereon) shall become immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

SECTION 6.2. Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 6.1(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.1. Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the Notes as are delegated
to such Administrative Agent by the terms hereof or thereof, together with all
such powers as are reasonably incidental thereto.

SECTION 7.2. Administrative Agent and Affiliates. JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Bank and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and JPMorgan Chase Bank, N.A. and its Affiliates may
accept deposits from, lend money to, and

 

35



--------------------------------------------------------------------------------

generally engage in any kind of business with the Borrower, IR Parent or any
Subsidiary or Affiliate of the Borrower or IR Parent as if it were not the
Administrative Agent hereunder.

SECTION 7.3. Action by the Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article VI.

SECTION 7.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower or IR Parent),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

SECTION 7.5. Liability of the Administrative Agent. Neither the Administrative
Agent nor any of its directors, officers, agents, or employees shall be liable
for any action taken or not taken by it in connection herewith (a) with the
consent or at the request of the Required Banks (or all the Banks, if
applicable) or (b) in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement or any borrowing hereunder; (ii) the performance
or observance of any of the covenants or agreements of the Borrower; (iii) the
satisfaction of any condition specified in Article III, except receipt of items
required to be delivered to it; or (iv) the validity, effectiveness or
genuineness of this Agreement, the Notes or any other instrument or writing
furnished in connection herewith. The Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.

SECTION 7.6. Indemnification. Each Bank shall, ratably in accordance with its
Commitment, indemnify the Administrative Agent (to the extent not reimbursed by
the Borrower or IR Parent) against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from the Administrative Agent’s gross negligence or willful misconduct) that the
Administrative Agent may suffer or incur in connection with this Agreement or
any action taken or omitted by the Administrative Agent hereunder.

SECTION 7.7. Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.

SECTION 7.8. Successor Administrative Agent. The Administrative Agent may resign
at any time by giving notice thereof to the Banks and the Borrower. Upon any
such

 

36



--------------------------------------------------------------------------------

resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent reasonably satisfactory to the Borrower. If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may appoint a successor Administrative Agent, which shall
be a commercial bank organized or licensed under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $1,000,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent.

SECTION 7.9. Administrative Agent’s Fees. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.

SECTION 7.10. Syndication Agents. Except as expressly set forth herein, each
Syndication Agent, in its capacity as such, shall have no duties or
responsibilities, and shall incur no liabilities, under this Agreement.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair. If, on or
prior to the first day of any Interest Period for any Euro-Currency Borrowing,
Banks having 50% or more of the aggregate amount of the Commitments advise the
Administrative Agent that the Adjusted London Interbank Offered Rate (in respect
of Dollars), as determined by the Administrative Agent, will not adequately and
fairly reflect the cost to such Banks of funding their Euro-Currency Loans for
such Interest Period, the Administrative Agent shall forthwith give notice
thereof to the Borrower and the Banks, whereupon, until the Administrative Agent
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist, the obligations of the Banks to make Euro-Currency Loans shall be
suspended. Unless the Borrower notifies the Administrative Agent at least two
Domestic Business Days before the date of any Euro-Currency Borrowing for which
a Notice of Borrowing has previously been given that it elects not to borrow on
such date, such Borrowing shall instead be made as a Base Rate Borrowing.

SECTION 8.2. Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Currency Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable

 

37



--------------------------------------------------------------------------------

agency shall make it unlawful or impossible for any Bank (or its Euro-Currency
Lending Office) to make, maintain or fund its Euro-Currency Loans and such Bank
shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Banks and the Borrower, whereupon,
until such Bank notifies the Borrower and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Bank to make Euro-Currency Loans shall be suspended. Before giving any
notice to the Administrative Agent pursuant to this Section, such Bank shall
designate a different Euro-Currency Lending Office if such designation will
avoid the need for giving such notice and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank. If such Bank shall determine
that it may not lawfully continue to maintain and fund any of its outstanding
Euro-Currency Loans to maturity and shall so specify in such notice, the
Borrower shall immediately prepay in full the then outstanding principal amount
of each such Euro-Currency Loan, together with accrued interest thereon.
Concurrently with prepaying each such Euro-Currency Loan, the Borrower shall
borrow a Base Rate Loan denominated in Dollars in an equal principal amount from
such Bank (on which interest and principal shall be payable contemporaneously
with the related Euro-Currency Loans of the other Banks), and such Bank shall
make such a Base Rate Loan.

SECTION 8.3. Increased Cost and Reduced Return.

(a) If, on or after the date hereof, in the case of any Loan or any obligation
to make Loans, the adoption of any applicable law, rule or regulation, or any
change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall:

(i) impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board or any similar
Governmental Authority, but excluding with respect to any Euro-Currency Loan any
such requirement included in an applicable Euro-Currency Reserve Percentage),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank (or its
Applicable Lending Office) or

(ii) impose on any Bank (or its Applicable Lending Office) or the London
interbank market any other condition affecting its Euro-Currency Loans, its Note
or its obligation to make Euro-Currency Loans;

and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making or maintaining any Euro-Currency Loan,
or to reduce the amount of any sum received or receivable by such Bank (or its
Applicable Lending Office) under this Agreement or under its Note with respect
thereto, by an amount deemed by such Bank to be material, then, within 30 days
after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such increased cost or reduction; provided that the
Borrower shall not be obligated to compensate such Bank for any increased cost
or reduction incurred more than 60

 

38



--------------------------------------------------------------------------------

days prior to the receipt by the Borrower from such Bank of the notice
contemplated by subsection (c) below. The Banks acknowledge and agree that this
subsection (a) creates no right to demand payment of additional amounts in
respect of laws, rules and regulations, as in effect and interpreted and
administered on the date hereof.

(b) If any Bank shall have determined that, after the date hereof, the adoption
of any applicable law, rule or regulation regarding capital adequacy, or any
change in any such law, rule or regulation, or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on capital of such Bank (or
its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount deemed by such Bank to be
material, then from time to time, within 30 days after demand by such Bank (with
a copy to the Administrative Agent), the Borrower shall pay to such Bank such
additional amount or amounts as will compensate such Bank (or its Parent) for
such reduction; provided that the Borrower shall not be obligated to compensate
such Bank for any reduction incurred more than 60 days prior to the receipt by
the Borrower from such Bank of the notice contemplated by subsection (c) below.
The Banks acknowledge and agree that this subsection (b) creates no right to
demand payment of additional amounts in respect of laws, rules and regulations
regarding capital adequacy as in effect and interpreted and administered on the
date hereof.

(c) Each Bank will notify the Borrower and the Administrative Agent within 90
days of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, reduce the amount of, such compensation and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank; provided that
if a Bank shall not have so notified the Borrower within 90 days of such event,
such Bank may not seek compensation for any period beginning prior to the date
upon which the Borrower is notified of such event. A certificate of any Bank
claiming compensation under this Section and setting forth the calculation of
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of manifest error. In determining such amount, such Bank may use
any reasonable averaging and attribution methods.

SECTION 8.4. Base Rate Loans Substituted for Affected Euro-Currency Loans. If
(i) the obligation of any Bank to make Euro-Currency Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under
Section 8.3(a) and the Borrower, by at least five Euro-Currency Business Days’
prior notice to such Bank through the Administrative Agent, shall have elected
that the provisions of this Section shall apply to such Bank, then, unless and
until such Bank notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer apply:

(a) all Loans which would otherwise be made by such Bank as Euro-Currency Loans
shall be made instead as Base Rate Loans denominated in Dollars (on which
interest and principal shall be payable contemporaneously with the related
Euro-Currency Loans of the other Banks), and

 

39



--------------------------------------------------------------------------------

(b) after each of its Euro-Currency Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Currency Loans
shall be applied to repay its Base Rate Loans instead.

SECTION 8.5. Substitution of Bank. If (i) the obligation of any Bank to make
Euro-Currency Loans has been suspended pursuant to Section 8.2, (ii) any Bank
has demanded compensation under Section 8.3, or (iii) the Borrower is obligated
to pay an additional amount to any Bank or any Governmental Authority for the
account of any Bank pursuant to Section 2.15, in each case, the Borrower shall
have the right, with the assistance of the Administrative Agent, to seek a
mutually satisfactory substitute bank or banks (which may be one or more of the
Banks), mutually satisfactory to the Borrower and the Administrative Agent, to
purchase the Loans and Notes (as applicable) and assume the Commitments of such
Bank.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile
transmission, electronic transmission or similar writing) and shall be given to
such party:

(a) in the case of the Borrower, c/o Ingersoll-Rand Company, 155 Chestnut Ridge
Road, Montvale, New Jersey 07645, facsimile number (201) 573-3468;

(b) in the case of the Administrative Agent, at JPMorgan Chase Bank, N.A., 270
Park Avenue, New York, New York 10017, Attention of Randolph Cates, at facsimile
number (212) 270-3279 or at randolph.cates@jpmorgan.com (for all communications
other than funds transfers);

(c) in the case of any Bank, at its address, electronic mail address or
facsimile number set forth in its Administrative Questionnaire; or

(d) in the case of any party, such other address, electronic mail address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative Agent and the Borrower.

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (iii) if given by any other means,
when delivered at the address specified in this Section; provided that notices
to the Administrative Agent under Article II or Article VIII or to the Borrower
under Section 6.1 shall not be effective until received.

 

40



--------------------------------------------------------------------------------

SECTION 9.2. No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

SECTION 9.3. Expenses; Indemnification.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses of the
Administrative Agent, including reasonable fees and disbursements of special
counsel for the Administrative Agent, in connection with any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder,
(ii) all fees, as described in the fee letter, dated as of December 15, 2007
among IR Parent, IR, JPMorgan Chase Bank, N.A., J.P. Morgan Securities Inc.,
Credit Suisse, Cayman Islands Branch, Credit Suisse Securities (USA) LLC,
Goldman Sachs Bank USA and Goldman Sachs Credit Partners L.P. (the “Fee
Letter”), in connection with the preparation of this Agreement, and (iii) if an
Event of Default occurs, all out-of-pocket expenses incurred by each Agent and
Bank, including reasonable fees and disbursements of counsel, in connection with
such Event of Default and collection, bankruptcy, insolvency and other
enforcement proceedings resulting therefrom. To the extent practicable, the
Administrative Agent or Bank, as the case may be, shall give the Borrower prior
notice of the incurrence of any expenses described in this subsection (a);
provided, however, that the failure to give such notice shall not affect the
obligation of the Borrower to pay such Administrative Agent or Bank the amount
or amounts due pursuant to subsection (a) with respect to such expenses.

(b) The Borrower agrees to indemnify and hold harmless each Agent and each Bank
and the officers, partners, members, directors, trustees, advisors, employees,
agents, sub-agents and Affiliates of each Agent and each Bank (each, an
“Indemnitee”) from and against any and all liabilities, losses, damages, costs,
penalties paid to third parties and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by any Indemnitee in connection with any investigative, administrative
or judicial proceeding (whether or not such Indemnitee shall be designated a
party thereto) relating to or arising out of this Agreement or any actual or
proposed use of proceeds of Loans hereunder; provided that no Indemnitee shall
have the right to be indemnified hereunder for its own bad faith, gross
negligence or willful misconduct, or for its material breach of its obligations
under this Agreement, as determined by a court of competent jurisdiction.

(c) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against each Indemnitee on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and each Loan
Party hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

 

41



--------------------------------------------------------------------------------

SECTION 9.4. Sharing of Set-Offs. Each Bank agrees that, if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made by it which is greater than the proportion received by any
other Bank in respect of the aggregate amount of principal and interest due with
respect to any Loan made by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Loans
made by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Loans made by the Banks shall be shared by the Banks pro rata; provided that
nothing in this Section shall impair the right of any Bank to exercise any right
of set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than its
indebtedness under the Loans. The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any Bank acquiring a participation
in a Loan pursuant to the foregoing arrangements may exercise rights of set-off
or counterclaim and other rights with respect to such participation as fully as
if such holder of a participation were a direct creditor of the Borrower in the
amount of such participation.

SECTION 9.5. Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrower and the Required Banks (and, if the rights
or duties of any Agent are affected thereby, by such Agent); provided that no
such amendment or waiver shall, unless signed by each of the Banks directly
affected thereby, (i) increase or decrease the Commitment of any Bank (except
for a ratable decrease in the Commitments of all Banks) or subject any Bank to
any additional obligation, (ii) reduce the principal of or rate of interest on
any Loan or any fees hereunder, (iii) postpone the date fixed for any payment of
principal of or interest on any Loan or any fees hereunder or for any reduction
or termination of any Commitment, (iv) change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Loans, or the number of
Banks, which shall be required for the Banks or any of them to take any action
under this Section or any other provision of this Agreement or (v) change
Sections 2.12(a) or 9.4 in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Bank. For the
purposes of this Section, any Loans assigned to the Borrower pursuant to
Section 9.13 shall not be considered outstanding.

SECTION 9.6. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or otherwise transfer any of its rights
under this Agreement without the prior written consent of all Banks.

(b) Any Bank may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
any or all of its Loans. In the event of any such grant by a Bank of a
participating interest to a Participant, whether or not upon notice to the
Borrower and the Administrative Agent, such Bank shall remain responsible for
the performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement. Any
agreement pursuant to

 

42



--------------------------------------------------------------------------------

which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such participation agreement may provide that such Bank will not
agree to any modification, amendment or waiver of this Agreement described in
clause (i), (ii) or (iii) of Section 9.5 without the consent of the Participant.
The Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article VIII and
Section 2.15 with respect to its participating interest. An assignment or other
transfer which is not permitted by subsection (c) or (d) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b).

(c) Any Bank may at any time assign to one or more banks or other financial
institutions (each an “Assignee”) all, or a proportionate part of all, of its
rights and obligations under this Agreement and the Notes, and such Assignee
shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit B hereto executed by
such Assignee and such transferor Bank, with (and subject to) the subscribed
consent of the Borrower and the Administrative Agent (which consent, in each
case, shall not be unreasonably withheld or delayed by the Borrower or such
Administrative Agent); provided that the consent of the Borrower shall not be
required (i) if an Assignee is an Affiliate of such transferor Bank and such
Affiliate satisfies the certification requirement of Section 2.3(a)or (ii) if an
assignment is made during the existence of an Event of Default. Upon execution
and delivery of such instrument and payment by such Assignee to such transferor
Bank of an amount equal to the purchase price agreed between such transferor
Bank and such Assignee, such Assignee shall be a Bank party to this Agreement
and shall have all the rights and obligations of a Bank with a Commitment as set
forth in such instrument of assumption, and the transferor Bank shall be
released from its obligations hereunder to a corresponding extent (but shall
continue to be entitled to the benefits of Section 2.15), and no further consent
or action by any party shall be required. Upon the consummation of any
assignment pursuant to this subsection (c), the transferor Bank, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that, if required, a new Note is issued to the Assignee. In connection with any
such assignment, the transferor Bank shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $2,500. The
Assignee shall, prior to the first date on which interest or fees are payable
hereunder for its account, deliver to the Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of any taxes in
accordance with Section 2.15(e). In addition, the Borrower is entitled to
withhold consent to such assignment if the Assignee is unable to deliver two
duly completed copies of United States Internal Revenue Service Form W-9,
W-8BEN, W-8ECI or W-8IMY (or a successor form), as applicable, certifying that
if payments under the Loan Documents were paid to such Assignee by a U.S.
Borrower, such Assignee would be entitled to receive payments under the Loan
Documents without deduction or withholding of any United States tax.

(d) Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Loans and, if applicable, Note to a Federal Reserve Bank. No
such assignment shall release the transferor Bank from its obligations
hereunder.

 

43



--------------------------------------------------------------------------------

(e) No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 8.3 than such Bank would
have been entitled to receive with respect to the rights transferred, unless
such transfer is made with the Borrower’s prior written consent or by reason of
the provisions of Section 8.2 or 8.3 requiring such Bank to designate a
different Applicable Lending Office under certain circumstances or at a time
when the circumstances giving rise to such greater payment did not exist. No
Participant shall be entitled to receive any greater payment under Section 2.15
than the applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of such participation to
such Participant is made with the Borrower’s prior written consent.

(f) The Administrative Agent, on behalf of the Borrower, shall maintain at the
Administrative Agent’s Domestic Lending Office a copy of each Assignment and
Assumption Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Banks and the Commitment of, and
principal amount of the Loan owing to, each Bank from time to time. The entries
in the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Banks may (and, in the case of any
Loan or other obligation hereunder not evidenced by a Note, shall) treat each
Person whose name is recorded in the Register as the owner of a Loan or other
obligation hereunder as the owner thereof for all purposes of this Agreement,
notwithstanding any notice to the contrary. Any assignment of any Loan or other
obligation hereunder not evidenced by a Note shall be effective only upon
appropriate entries with respect thereto being made in the Register. The
Register shall be available for inspection by the Borrower or any Bank (with
respect to any entry relating to such Bank’s Loans) at any reasonable time and
from time to time upon reasonable prior notice.

SECTION 9.7. Collateral. Each of the Banks represents to the Administrative
Agent and the other Banks that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

SECTION 9.8. Governing Law; Submission to Jurisdiction; Process Agent. The Loan
Documents shall be governed by and construed in accordance with the laws of the
State of New York. The Borrower hereby submits to the nonexclusive jurisdiction
of the United States District Court for the Southern District of New York and of
any New York State court sitting in New York City for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. The Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. The Borrower hereby irrevocably designates, appoints and
empowers Ingersoll-Rand Company, located at 155 Chestnut Ridge Road, Montvale,
New Jersey 07645, United States of America (facsimile number: (201) 573-3468)
(the “Process Agent”), in the case of any such proceeding brought in the United
States of America as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any proceeding arising out of or in connection with this Agreement or any Loan
Document. Such service may be made (a) by mailing (by registered or

 

44



--------------------------------------------------------------------------------

certified mail, postage prepaid) or delivering a copy of such process to the
Borrower in care of the Process Agent at the Process Agent’s above address, and
the Borrower hereby irrevocably authorizes and directs the Process Agent to
accept such service on its behalf or (b) by the mailing (by registered or
certified mail, postage prepaid) of copies of such process to the Process Agent
or the Borrower at its address specified in Section 9.1, and the Borrower
irrevocably consents to the service of any and all process in any such
proceeding.

SECTION 9.9. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

SECTION 9.10. WAIVER OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE BANKS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

SECTION 9.11. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Guarantee Agreement.

(a) In order to induce the Banks to extend credit to the Borrower, each
Guarantor hereby irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the Obligations of the Borrower. Each
Guarantor further agrees that the due and punctual payment of the Obligations of
the Borrower may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any Obligation.

(b) Each Guarantor waives presentment to, demand of payment from and protest to
the Borrower of any of the Obligations, and also waives notice of acceptance of
its obligations and notice of protest for nonpayment. The obligations of each
Guarantor hereunder shall not be affected by (i) the failure of any Bank to
assert any claim or demand or to enforce any right or remedy against the
Borrower under the provisions of this Agreement or any other Loan Document or
otherwise; (ii) any extension or renewal of any of the Obligations; (iii) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement or any other Loan Document or agreement;
(iv) the failure or delay of any Bank to exercise any right or remedy against
any other Guarantor of the Obligations; (v) the failure of any Bank to assert
any claim or demand or to enforce any remedy under this

 

45



--------------------------------------------------------------------------------

Agreement or any other Loan Document or any other agreement or instrument;
(vi) any default, failure or delay, willful or otherwise, in the performance of
the Obligations; or (vii) any other act, omission or delay to do any other act
which may or might otherwise operate as a discharge of any Guarantor as a matter
of law or equity or which would impair or eliminate any right of any Guarantor
to subrogation.

(c) Each Guarantor further agrees that its guarantee hereunder constitutes a
promise of payment when due (whether or not any bankruptcy or similar proceeding
shall have stayed the accrual or collection of any of the Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Bank to any balance of any
deposit account or credit on the books of any Bank in favor of such Guarantor,
the Borrower or Subsidiary or any other Person.

(d) The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.

(e) Each Guarantor further agrees that its obligations hereunder shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Bank upon the bankruptcy or reorganization of such Guarantor or the
Borrower or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
that any Bank may have at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will, upon
receipt of written demand by the Administrative Agent, forthwith pay, or cause
to be paid, to the Administrative Agent for distribution to the Banks in cash an
amount equal the unpaid principal amount of such Obligation.

(g) Upon payment in full by any Guarantor of any Obligation of the Borrower,
each Bank shall, in a reasonable manner, assign to such Guarantor the amount of
such Obligation owed to such Bank and so paid, such assignment to be pro tanto
to the extent to which the Obligation in question was discharged by such
Guarantor, or make such disposition thereof as such Guarantor shall direct (all
without recourse to any Bank and without any representation or warranty by any
Bank). Upon payment by any Guarantor of any sums as provided above, all rights
of such Guarantor against the Borrower arising as a result thereof by way of
right of subrogation, through the assignment described herein or otherwise shall
in all respects be subordinated and junior in right of payment to the prior
indefeasible payment in full of all the Obligations owed by the Borrower to the
Bank (it being understood that, after the discharge of all the Obligations due
and payable from the Borrower, such rights may be exercised by such Guarantor
notwithstanding that the Borrower may remain contingently liable for indemnity
or other Obligations).

 

46



--------------------------------------------------------------------------------

(h) Any Person that is required to become a Guarantor pursuant to the definition
of “Guarantor” in Section 1.1 hereof shall execute and deliver a copy of this
Agreement and thereupon such Person shall become a Guarantor hereunder with the
same force and effect as if such Person had executed this Agreement as a
Guarantor on the Closing Date. The execution and delivery of any such instrument
shall not require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

(i) The Banks agree that any Guarantor under this Agreement shall be
automatically released from its obligations under this Section 9.13 (i) upon
termination of the Commitments and payment in full in cash of all Obligations,
(ii) if the Borrower request such release and such Guarantor is no longer
required to be a Guarantor pursuant to the definition of “Guarantor” in
Section 1.1 hereof or (iii) subject to Section 9.5, if the release of such
Guarantor is approved, authorized or ratified in writing by the Required Banks.

(j) In each case as specified in this Section 9.13, the Administrative Agent
will promptly (and each Bank irrevocably authorizes the Administrative Agent
to), at the Borrower’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of any Guarantor from its obligations under this Section 9.13.

SECTION 9.14. Patriot Act. Each Bank hereby notifies the Borrower that, pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower and each Guarantor, which
information includes the names and addresses of the Borrower and each Guarantor
and other information that will allow such Bank to identify the Borrower and
each Guarantor in accordance with the Patriot Act.

SECTION 9.15. Confidentiality. Each Agent and each Bank shall hold all
non-public information regarding the Borrower, IR Parent and their Subsidiaries
and their respective businesses identified as such by the Borrower or IR Parent
and obtained by such Agent or such Bank pursuant to the requirements hereof in
accordance with such Agent’s or such Bank’s customary procedures for handling
confidential information of such nature, it being understood and agreed by the
Borrower and IR Parent that, in any event, the Administrative Agent may disclose
such information to the Banks and each Agent and each Bank may make
(i) disclosures of such information to Affiliates of such Bank or Agent and to
their respective agents and advisors, it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential,
(ii) disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to the Borrower or IR Parent and their respective obligations (provided
that such assignees, transferees, participants, counterparties and advisors are
advised of and agree to be bound by either the provisions of this Section 9.15
or other provisions at least as restrictive as this Section 9.15),
(iii) disclosure to any rating agency when required by it; provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it

 

47



--------------------------------------------------------------------------------

from any of the Agents or any Bank, (iv) disclosures in connection with the
exercise of any remedies hereunder or under any other Loan Document and
(v) disclosures required or requested by any governmental agency or
representative thereof or by the National Association of Insurance Commissioners
or pursuant to legal or judicial process; provided, unless specifically
prohibited by applicable law, rule, regulation or court order, each Bank and
each Agent shall make reasonable efforts to notify the Borrower or IR Parent, as
applicable, of any request by any governmental agency or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Bank by such governmental agency)
for disclosure of any such non-public information prior to disclosure of such
information. In addition, each Agent and each Bank may disclose the existence of
this Agreement and the information about this Agreement to market data
collectors, similar service providers to the lending industry, and similar
service providers to the Agents and the Banks in connection with the
administration and management of this Agreement and the other Loan Documents.

SECTION 9.16. No Fiduciary Duty. Each Agent, each Bank and their Affiliates
(collectively, solely for purposes of this paragraph, the “Banks”), may have
economic interests that conflict with those of the Borrower or IR Parent. The
Borrower and IR Parent agree that neither the Loan Documents nor any
transactions contemplated by the Loan Documents will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Banks and the Borrower or IR Parent, their stockholders or their
Affiliates. The Borrower and IR Parent acknowledge and agree that (i) the
transactions contemplated by the Loan Documents are arm’s-length commercial
transactions between the Banks, on the one hand, and the Borrower and IR Parent,
on the other, (ii) in connection with any transaction contemplated by the Loan
Documents and with the process leading to such transaction, each of the Banks is
acting solely as a principal and not the agent or fiduciary of the Borrower or
IR Parent or either Borrower’s or IR Parent’s management, stockholders,
creditors or any other Person, (iii) no Bank has assumed an advisory or
fiduciary responsibility in favor of the Borrower or IR Parent with respect to
any transaction contemplated by the Loan Documents or the process leading
thereto (irrespective of whether any Bank or any of its Affiliates has advised
or is currently advising the Borrower or IR Parent on other matters) or any
other obligation to the Borrower or IR Parent except the obligations expressly
set forth in the Loan Documents and (iv) the Borrower and IR Parent have
consulted their own legal and financial advisors to the extent the Borrower and
IR Parent deemed appropriate. The Borrower and IR Parent further acknowledge and
agree that they are responsible for making their own independent judgments with
respect to any transaction contemplated by the Loan Documents and the process
leading thereto. The Borrower and IR Parent agree that they will not claim that
any Bank has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower or IR Parent, in connection with any
transaction contemplated by the Loan Documents or the process leading thereto.
Nothing in this Section 9.16 applies to any Bank or any of its Affiliates in its
capacity as an advisor to the Borrower or IR Parent and their respective
management and stockholders in connection with the Acquisition, and any such
relationship shall be governed by separate definitive documentation with respect
thereto.

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their proper and duly authorized officers as of the day and year first above
written.

 

INGERSOLL-RAND COMPANY LIMITED, By:   /s/ Barbara L. Brasier   Name: Barbara L.
Brasier   Title:   Vice President and Treasurer By:   /s/ Barbara A. Santoro  
Name: Barbara A. Santoro   Title:  Vice President and Secretary INGERSOLL-RAND
GLOBAL HOLDING COMPANY LIMITED, By:   /s/ Barbara L. Brasier   Name: Barbara L.
Brasier   Title:  Vice President and Treasurer

 

Signature Page to the Ingersoll-Rand Global Holding Company Limited Credit
Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Bank, By:   /s/
Randolph Cates   Name: Randolph Cates   Title:  Executive Director

 

Signature Page to the Ingersoll-Rand Global Holding Company Limited Credit
Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC, as Syndication Agent and as a Bank, By:  
/s/ Christopher G. Cunningham   Name: Christopher G. Cunningham  
Title:  Managing Director CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Bank, By:  
/s/ Karl M. Studer   Name: Karl M. Studer   Title:   Director By:   /s/ Markus
Frenzen   Name: Markus Frenzen   Title:   Assistant Vice President

 

Signature Page to the Ingersoll-Rand Global Holding Company Limited Credit
Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., as Syndication Agent and as a Bank, By:  
/s/ Bruce Mendelsohn   Name: Bruce Mendelsohn   Title:   Managing Director
GOLDMAN SACHS BANK USA, as a Bank, By:   /s/ William Yarbenet   Name: William
Yarbenet   Title:   Vice President

 

Signature Page to the Ingersoll-Rand Global Holding Company Limited Credit
Agreement